Citation Nr: 1632596	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  15-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, type II, in excess of 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial compensable rating for service-connected cataracts of the right eye.

5.  Entitlement to an initial compensable rating for service-connected cataracts of the left eye.

6.  Entitlement to an initial compensable rating for service-connected hemorrhoids.

7.  Entitlement to service connection for renal insufficiency, claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

10.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

11.  Entitlement to service connection for headaches, claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

12.  Entitlement to service connection for dizziness, claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

13.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

14.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

15.  Entitlement to service connection for hiatal hernia, claimed as secondary to service-connected diabetes mellitus or as due to herbicide exposure.

16.  Entitlement to service connection for a skin disability, claimed as secondary to service-connected diabetes mellitus.

17.  Entitlement to service connection for unspecified tendonitis.

18.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  Service in the Republic of Vietnam is indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin disability, erectile dysfunction, hypertension, headaches, dizziness, COPD, sleep apnea, hiatal hernia, tendonitis, and acquired psychiatric disorder with PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.






FINDINGS OF FACT

1.  Management of the Veteran's diabetes mellitus, type II, requires an oral hypoglycemic agent and restricted diet; however, it does not also require insulin or regulation of activities.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by mild numbness, tingling, and pain in the right leg and foot.

3.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by mild numbness, tingling, and pain in the left leg and foot.

4.  The Veteran's cataracts of the right eye have been manifested by findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

5.  The Veteran's cataracts of the left eye have been manifested by findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

6.  The Veteran's hemorrhoids are manifested by no more than mild to moderate symptoms with subjective complaints of recurrent bleeding, and are not large/thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences; nor is there evidence of anal fissures or secondary anemia.

7.  The Veteran's diabetes mellitus, peripheral neuropathy, cataracts, and hemorrhoids do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

8.  Renal insufficiency is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

9.  Tinnitus was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, Diagnostic Code (DC) 7914 (2015).

2.  The criteria for an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2015).

3.  The criteria for an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2015).

4.  The criteria for an initial compensable disability rating for service-connected cataracts of the right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, DC 6027 (2015).

5.  The criteria for an initial compensable disability rating for service-connected cataracts of the left eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, DC 6027 (2015).  

6.  The criteria for an initial compensable rating for service-connected hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.114, DC 7336 (2015).

7.  Renal insufficiency is not proximately due to or aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

8.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. § 3.303 3.307, (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Pre-decisional notice letters dated in August 2010 and June 2011 complied with VA's duty to notify the Veteran including as to the service connection, as well as increased and initial rating claims.  As to the peripheral neuropathy, cataracts, and hemorrhoids, service connection has been granted and the initial ratings and effective dates have been assigned, the claims of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the August 2010 and June 2011 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

The Veteran was afforded VA examinations in August 2015, July 2011, and October 2010 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the August 2015, July 2011, and October 2010 VA examination reports are cumulatively sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a. Diabetes mellitus

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id. at Note (1).
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, DC 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than is indicated by the assigned 20 percent rating.  For reasons explained in greater detail below, the Board finds that the pertinent medical findings, as shown in the examinations and medical treatment conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

VA treatment records dated in September 2010 noted that the Veteran "[e]ats a healthy diet.  Does not exercise."  The Veteran denied "visual changes, foot problems, numbness/tingling of hands or feet, burning of extremities, excessive thirst, frequent urination, [and] excessive hunger."

The Veteran was afforded a VA examination in July 2011, at which time he reported that his diabetes symptoms had become progressively worse.  He currently takes one Glyburide tablet by mouth twice a day to regulate his blood sugar.  He has no history of diabetes-related hospitalizations or surgeries.  The examiner noted that the Veteran must follow a restricted diet.  However, he is not restricted in his ability to perform strenuous activities.  The Veteran endorsed hypoglycemic reactions every three to four days, with no episodes of ketoacidosis.

Private treatment records dated in July 2014 noted that the Veteran's diabetes mellitus was well-controlled.  In a December 2014 letter, Dr. M.E. reported that the Veteran "is a diabetic who also has kidney disease and is on a restricted diet."

In August 2015, the Veteran was afforded another VA examination as to his diabetes mellitus.  The examiner noted that the Veteran's diabetes is managed by restricted diet and a prescribed oral hypoglycemic agent.  There is no regulation of activities as part of the medical management for the Veteran's diabetes mellitus.  The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis less than two times per month.  He also visits his diabetic care provider less than twice per month for episodes of hypoglycemia.  He has had no episodes of ketoacidosis or hypoglycemic reaction requiring hospitalization in the past twelve months.  The Veteran reports no progressive unintentional weight loss or loss of strength.  The examiner noted that the Veteran's diabetes mellitus does not impact his ability to work.  The examiner concluded that the Veteran's diabetes mellitus is well-controlled on an oral agent.

Accordingly, the medical evidence of record demonstrates that the management of the Veteran's diabetes mellitus requires an oral hypoglycemic agent and a restricted diet.  Crucially, the July 2011 and August 2015 VA examiners specifically indicated that the Veteran's activities are not limited for medical management of his diabetes mellitus.  See Camacho, supra. at 365.  Moreover, the Veteran's treatment records do not demonstrate that the Veteran's diabetes mellitus requires insulin and/or regulation of activities for the management of his symptoms.

The Board recognizes that VA examination and treatment records document complications of diabetes mellitus including peripheral neuropathy of the upper and lower extremities, and cataracts.  However, the Veteran is separately service-connected for these disabilities.  The Veteran has no symptoms identified as complications of diabetes mellitus, for which he is not currently service-connected.

In sum, the Board finds that the preponderance of the evidence is against a disability rating in excess of the 20 percent rating presently assigned for diabetes mellitus.  As explained in detail above, while a restricted diet is shown, the evidence does not support a finding that the Veteran's diabetes mellitus is requires insulin or a regulation of his recreational and occupational activities by a physician.  Moreover, while he is shown to have episodes of hypoglycemia and ketoacidosis, he has never been hospitalized for such.  For these reasons, there is no basis upon which to assign an increased disability rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under DC 7913.

b. Peripheral neuropathy of the right and left lower extremities

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran is assigned 10 percent evaluation for his service-connected peripheral neuropathy of the right and left lower extremities from the date of service connection.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (paralysis of sciatic nerve).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi, supra.  To this end, the Board observes that the Veteran's peripheral neuropathy of the lower extremities is appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function.  As will be explained below, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities consists primarily of numbness, tingling, and pain in the bilateral legs and feet.  All of these symptoms are consistent with the diagnostic code with DC 8620.  This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the Veteran's sciatic nerve).  The Board therefore concludes that DC 8620 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.

Under DC 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8620 (2015).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2015).

Here, the Veteran's peripheral neuropathy is rated as 10 percent disabling for each lower extremity.  As explained in the law and regulations section above, such ratings are congruent with mild incomplete paralysis.

Initially, the Board notes that the Veteran is not eligible for 80 percent ratings under DC 8620 for his service-connected peripheral neuropathy of the right and left lower extremities because there is no evidence of complete paralysis of either foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of these claims will depend upon whether the Veteran's peripheral neuropathy of the right and left lower extremities may be characterized as "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for increased disability ratings under DC 8620 have not been met.

VA treatment records dated in August 2010 document the Veteran's report of tingling in his feet.

The Veteran was afforded a VA examination in October 2010 at which time he reported numbness, tingling, and pain in the right and left lower extremities.  The VA examiner further documented decreased sensation to light touch in both lower extremities; however, pinprick sensation, vibration, position sense, and deep tendon reflexes were intact, bilaterally.  Normal strength was documented in the lower extremities; no muscle atrophy was shown.  The examiner noted that the Veteran's peripheral neuropathy had no effect on his usual occupation or activities of daily living.

In July 2011, the Veteran was afforded a VA examination, which addressed his peripheral neuropathy of the bilateral lower extremities.  The examiner documented the Veteran's report of burning and tingling in the right and left lower extremities.  Deep tendon reflexes were intact, bilaterally.  The VA examiner documented decreased sensation to light touch in both feet.  There was no muscle atrophy and lower extremity strength was intact, bilaterally.  The examiner noted that the Veteran's peripheral neuropathy of the bilateral lower extremities caused him to be assigned different duties at work.  The Veteran also reported decreased concentration due to bilateral lower extremity pain.  With respect to the effect on daily activities, the Veteran stated that he is unable to sleep at night secondary to foot pain.

Private treatment records dated in December 2014 documented the Veteran's report of worsening numbness and tingling in both lower extremities.

The Veteran was afforded another VA examination in August 2015, which addressed his peripheral neuropathy.  The examiner noted mild sensory peripheral neuropathy of the distal lower extremities.  He also documented the Veteran's report of moderate paresthesias/dysesthesias in the right and left lower extremities.  The Veteran also endorsed mild numbness.  The examiner stated that the Veteran reported intermittent right lower extremity radiating discomfort.  Upon physical examination, muscle strength and deep tendon reflexes were intact.  Sensory examination revealed that sensitivity to vibration and position were normal, bilaterally.  Light touch and monofilament testing was normal with the exception of decreased sensitivity in the toes/feet, bilaterally.  There was no evidence of muscle atrophy.  Trophic changes, including absence of hair on the lower extremities, were noted; but the examiner indicated that this was not due to peripheral neuropathy.  The examiner concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities was best described as mild.  The peripheral neuropathy symptoms had no functional impact.

Accordingly, the medical evidence demonstrates that the symptomatology associated with the Veteran's peripheral neuropathy of the right and left lower extremities is characterized by pain, numbness, and mild sensory impairment.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his lower extremities.  The Board finds the Veteran's "wholly sensory" symptoms alone do not constitute evidence that is sufficient to characterize his service-connected peripheral neuropathy of the right and left lower extremities as "moderate."  The Veteran's current symptoms do not approach the "average" or "medium" range and are best described as mild.

In sum, increased disability ratings are not warranted for the service-connected peripheral neuropathy of right and left lower extremities under Diagnostic Code 8620.

The Board has also considered whether a higher evaluation is available under another diagnostic code, but observes that mild incomplete paralysis of a peripheral nerve does not warrant an evaluation above 10 percent in any diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521-8530.

In sum, the Board finds that the competent and probative evidence is against the Veteran's claims for increased ratings for peripheral neuropathy of the right and left lower extremities.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disabilities during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra; 38 C.F.R. § 3.102 (2015).

c. Cataracts of the right and left eyes

The Veteran contends that his service-connected cataracts (associated with the service-connected diabetes mellitus type II) warrant compensable initial ratings.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, supra.  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran is assigned separate noncompensable evaluations for his service-connected cataracts from the date of service connection.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and his disabilities will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.
Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The Board finds that the Veteran's right and left cataracts have not been compensably disabling at any time during the period on appeal, and thus compensable initial ratings are not warranted for these disabilities.

Reviewing the relevant evidence of record, on VA examination in May 2013, the examiner noted diagnoses of mild cataracts (preoperative) of the bilateral eyes.  The Veteran denied trauma, surgeries, or laser procedures/injections into his eyes.  Uncorrected distance vision was 20/40 in both eyes.  Uncorrected near vision was 20/60 in both eyes.  Corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was 20/20 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Right eye pressure was 15 and left eye pressure was 14.  The slit lamp and external eye examination revealed dermatochalasis in the lids/lacrimal and nasal and temporal pinguecula in the sclera/conjunctiva, bilaterally.  The lens examination revealed a nuclear sclerotic cataract.  The internal eye examination was normal, bilaterally.  The Veteran did not have a visual field defect.  He did not have contraction or loss of a visual field.  He did not have a scotoma.  There was no aphakia or dislocation of the crystalline lens.  Although the Veteran reported some blurring of vision, there was no decrease in visual acuity or other visual impairment on examination.

VA treatment records dated in May 2012 documented the Veteran's report of burning and tearing in his eyes.  He also reported increasing problems with blurry vision.

The Veteran was afforded another VA examination in August 2015, at which the examiner noted diagnoses of mild cataracts of the bilateral eyes.  Uncorrected distance vision was 20/40 or better in the right eye and 20/70 in the left eye.  Uncorrected near vision was 10/100 in the right eye and 20/50 in the left eye.  Corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  His pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Right and left eye pressure was 16.  The slit lamp and external eye examination revealed normal external exam/lids/lashes; normal conjunctiva/sclera; normal corneas; normal anterior chambers; and normal iris.  The lens examination revealed a nuclear sclerosis in both eyes.  The internal eye examination was normal bilaterally.

The August 2015 VA examiner noted that the Veteran did not have a visual field defect.  Visual field testing results were full to confrontation. He did not have contraction or loss of a visual field.  There was no aphakia or dislocation of the crystalline lens.  The examiner stated that "[t]here is no decreased in visual acuity or other visual impairment."  The Veteran has had no incapacitating episodes attributable to any eye condition in the past 12 months.  The examiner found that the Veteran's eye condition did not impact his ability to work.

Accordingly, based on this evidence of record, the Board finds no basis for the assignment of compensable ratings for the Veteran's cataracts associated with his diabetes mellitus.  Specifically, although it is undisputed that the Veteran has some mild blurring of vision from the cataracts, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity). 

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.
Therefore, compensable initial ratings for cataracts of the right and left eyes are not warranted under any applicable diagnostic code.

d. Hemorrhoids

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  38 C.F.R. § 4.114, DC 7336 (2015). 

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, supra.  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran is assigned a noncompensable evaluation for his service-connected hemorrhoids from the date of service connection.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran seeks a compensable disability rating for his service-connected hemorrhoids.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted under the schedular criteria.

In his October 2010 claim, the Veteran reported that he has "lots of trouble with hemorrhoids, bleeding from rectum, [and] difficulty with bowel movements."

The Veteran was afforded a VA examination to assess his hemorrhoids in January 2012.  The examiner confirmed a diagnosis of hemorrhoids and noted the Veteran's report of pain.  The Veteran stated that his most recent hemorrhoidectomy was five years ago.  He reported that he treats his hemorrhoids with Preparation H ointment.  The examiner noted that the Veteran's hemorrhoids are mild; specifically, the Veteran "describes intermittent pressure and pain accompanied by swelling.  This occurs on a monthly basis and lasts for two to three days.  He denies significant bleeding.  He has minimal leakage of stool and blood, which stain his undergarments."  Physical examination was normal with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner noted that the Veteran must limit his activities during hemorrhoid flares due to severe pain.  The examiner concluded that the Veteran's hemorrhoids were mildly to moderately disabling.

Following a review of the examination reports and noted findings, the Board finds that a compensable evaluation for the Veteran's hemorrhoids is not warranted.  The most probative medical evidence does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  In fact, the January 2012 examiner did not identify hemorrhoids upon examination.

The Board acknowledges the Veteran's report that he experiences intermittent minimal bleeding with hemorrhoid flare-ups.  However, the evidence does not show that the Veteran has persistent bleeding due to hemorrhoids.  Moreover, there is no indication that the Veteran's hemorrhoids are large or thrombotic, irreducible, or with redundant tissue.  There is also no documentation of fissures in the VA examination reports or VA treatment records.  Notably, VA treatment records do show mild anemia (see the VA treatment record dated September 2011); however, there is no indication that this anemia is due to the service-connected hemorrhoids.  Therefore, the Board finds that the Veteran's symptoms more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under DC 7336.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his lay statements, in deciding this matter.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the probative value of these general lay statements is outweighed by the specific examination findings by medical professionals with training and expertise.

Accordingly, for the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's hemorrhoids do not approximate the schedular criteria for a compensable initial rating for any period of time on appeal.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.

e. Additional considerations

Additionally, the Board finds that the Veteran's diabetes mellitus, peripheral neuropathy of the lower extremities, cataracts, and hemorrhoids do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes, peripheral neuropathy, cataracts, and hemorrhoids with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his diabetes mellitus, peripheral neuropathy, cataracts, and/or hemorrhoids preclude his employment.  As noted above, while the July 2011 VA examiner indicated that the peripheral neuropathy has some impact on the Veteran's employability, there is no indication that the Veteran is unable to maintain employment.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

III. Service connection claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

a. Renal insufficiency

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

Here, the Veteran has asserted entitlement to service connection for renal insufficiency, which he contends is due to or aggravated by his service-connected diabetes mellitus, type II.  Notably, the Veteran has maintained this theory of entitlement from the date of claim.  See the Veteran's claim dated July 2010 and the VA Form 9 dated October 2015.  The Board will thus address his claim for service connection for renal insufficiency claim on a secondary basis.

Initially, the Board recognizes that the Veteran's diabetes mellitus, type II, is service-connected.  See the rating decision dated May 2009.

The Veteran's STRs are absent any documentation of renal impairment.  Post-service treatment records dated in August 2004 note that the Veteran has renal insufficiency, "unclear if new or old.  Possible pre-renal state, improved after volume."  Impaired renal function was also noted in private treatment records dated August 2010.

A VA examination conducted in October 2010 documented a current diagnosis of "[r]enal insufficiency, asymptomatic but active - no residuals."  The examiner concluded, "it is less likely as not [Veteran's] claimed renal insufficiency is due to service-connected diabetes mellitus."

The Veteran was afforded a second VA examination in July 2011, which addressed the claimed renal insufficiency.  The examiner confirmed a diagnosis of chronic kidney disease, but concluded that "[c]hronic kidney disease is not caused by or a result of diabetes mellitus, type II."  The examiner explained that the onset of the chronic kidney disease was many years prior to the diagnosis of diabetes mellitus.  She further opined that there was "[n]o objective data to support aggravation."

In a December 2014 letter, Dr. M.E. stated that the Veteran "is a diabetic who also has kidney disease..."

The Veteran was afforded another VA examination with medical opinion in August 2015 as to his claimed renal insufficiency.  To this end, the examiner confirmed a diagnosis of chronic kidney disease.  The examiner concluded that the "Veteran's chronic kidney disease is not proximately due to, or the result of, or aggravated by, diabetes mellitus, type II."  The examiner explained that her opinion was "[b]ased upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran."  The examiner noted that the Veteran's chronic kidney disease was documented at least as far back as September 2005, years prior to the onset of his diabetes mellitus, type II.  The examiner further stated that "[t]he ABSENCE of both albuminuria and retinopathy in this Veteran confirms that his renal disease is MOST likely due to factors OTHER THAN his service-connected diabetes mellitus, type II."  (Emphasis as in original).  The examiner continued, "[b]ased upon objective evidence, Veteran's renal insufficiency is MOST likely due to [nonservice-connected] conditions (to include his long standing NSC hypertension), rather than his well-controlled service-connected diabetes mellitus, type II."  The examiner further opined that there is no objective data to support aggravation.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The October 2010 VA examiner provided essentially no rationale to support the conclusion rendered.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, her conclusion is of little probative value.

In contrast, the findings of the August 2015 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the August 2015 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the August 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed renal insufficiency and the Veteran's service-connected diabetes mellitus outweighs the medical evidence suggestive of a nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the August 2015 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his renal insufficiency claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the August 2015 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for renal insufficiency is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to as to dependent and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the August 2015 VA examiner who specifically considered the Veteran's lay statements in rendering her negative opinion.

Based on the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for renal insufficiency, asserted as secondary to the service-connected diabetes mellitus.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.

b. Tinnitus

Here, the Veteran asserts entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim dated July 2010

As indicated above, the Veteran served on active duty from October 1963 to October 1965.  His STRs, including his October 1965 separation examination, are pertinently absent any complaints of or treatment for tinnitus.  Critically, although the Veteran endorsed 'ear, nose, and throat trouble' in his October 1965 Report of Medical History, the examiner noted that the Veteran's report was "of no apparent medical significance."

The Veteran has not claimed that he was diagnosed with tinnitus in service, or sought in-service medical treatment for complaints related to acoustic trauma.  Rather, he has contended that he was exposed to noise from "helicopters, gunfire, and explosions" while serving in the Republic of Vietnam.  See, e.g., the VA examination reports dated February 2005 and October 2010.  It is undisputed that the Veteran served as a military policeman in the Republic of Vietnam from March 1965 to October 1965.  To this end, the Board has no reason to disbelieve the Veteran's assertions.  Thus, noise exposure as contended by the Veteran is conceded based on the circumstances of his military service.

A private treatment record dated May 1991 documented the Veteran's report of decreased hearing.  Notably, the Veteran reported "absolutely no other symptoms at all" including tinnitus.  See the private treatment record dated May 1991.  He also stated that he has worked around heavy equipment.

A VA audiology examination was conducted in February 2005, at which time the Veteran reported in-service noise exposure including helicopter, rifle, and pistol noise without hearing protection.  The Veteran specifically indicated that "he has not experienced any tinnitus."  He did report "a significant history of noise exposure from operating heavy equipment all of his life since he got out of the military without hearing protection."

The Veteran was afforded a VA examination in October 2010 at which time the examiner noted the Veteran's report of tinnitus, and concluded that it is less likely as not (less than 50/50 probability) that the Veteran's tinnitus is caused by or a result of his military noise exposure.  The examiner explained, "[s]ince there was no evidence of high frequency hearing loss at separation, tinnitus is also less likely due to military noise exposure.  In addition, the Veteran denied tinnitus at the last C&P exam in 2006, although he current reports onset of tinnitus as 30-40 years ago.  On the last C&P exam, he also reported operating heavy equipment all of his life."


When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-49.  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, supra.

As indicated above, upon reviewing the medical and lay evidence the October 2010 VA examiner determined it was less likely than not that the Veteran's currently diagnosed tinnitus is related to his military service.  The VA examination report was based on review of the Veteran's medical history and interview of the Veteran; the Board therefore places significant weight on the findings of the October 2010 VA examiner.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted a medical opinion to contradict the conclusion of the October 2010 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's assertions that he has had tinnitus since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  However, the Veteran never complained of tinnitus in service and his separation examination was negative for any such report.  Moreover, the Veteran denied tinnitus in May 1991 and at the February 2005 VA examination. The initial mention of tinnitus is when the Veteran filed his claim for compensation (seeking compensation and not treatment) nearly 45 years after his military discharge.  This lengthy period of time without complaint of tinnitus including the specific denial of such on VA examinations is one factor that the Board considers weighing against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Moreover, the later statements indicating continuity of tinnitus symptomatology are inconsistent with the statements made to health care professionals, and the latter are more probative. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).   In addition, the October 2010 VA examiner's specific, reasoned opinion, which was based in part on the Veteran's history, is more persuasive than the Veteran's general lay statements.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to an increased rating for service-connected diabetes mellitus, type II, is denied.

Entitlement to an increased initial rating for service-connected peripheral neuropathy of the right lower extremity is denied.

Entitlement to an increased initial rating for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial compensable rating for service-connected cataracts of the right eye is denied.

Entitlement to an initial compensable rating for service-connected cataracts of the left eye is denied.

Entitlement to an initial compensable rating for service-connected hemorrhoids is denied.

Entitlement to service connection for renal insufficiency is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

After having considered the remaining matters on appeal, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

As to the claims of entitlement to service connection for a skin disability, headaches, dizziness, COPD, and hiatal hernia, the Veteran's treatment records document diagnoses of benign keratoses and contact dermatitis(see the VA treatment records dated May 2010 and April 2010), headaches (see the VA treatment records dated January 1990 and August 2010), episodic dizziness (see the private treatment records dated January 2004 & the VA treatment records dated September 2011), and COPD (see the private treatment records dated September 2004), as well as hiatal hernia and gastroesophageal reflux disease with Barrett's Esophagus (see the private treatment records dated August 2004, April 2008, and May 2004, & the VA treatment records dated September 2010).  With respect to unspecified tendonitis, the Veteran has been treated for joint complaints related to his shoulders, right elbow, and bilateral knees.  The Veteran argues that these disabilities had their onset during his military service to include as a result of exposure to Agent Orange, or as secondary to his service-connected diabetes mellitus.  See the VA Form 9 dated October 2015.  Crucially, he has not been afforded VA medical opinions to address these claims, and such should be provided on remand.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).
With respect to the claims of entitlement to service connection for sleep apnea, erectile dysfunction, and hypertension, the Veteran has asserted that these disabilities are due to his presumed herbicide exposure during military service.  See the VA Form 9 dated October 2015.  He has alternatively asserted that these disabilities are caused or aggravated by his service-connected diabetes mellitus.  Id.  Notably, the Veteran was afforded a VA examination in October 2010 at which time the examiner provided negative nexus opinions with respect to the claimed sleep apnea, erectile dysfunction, and hypertension.  Critically, however, the examiner failed to address the question of aggravation of the claimed disabilities by the service-connected diabetes mellitus, as well as the Veteran's alternative contention that the disabilities were incurred as a result of herbicide exposure.  A July 2011 VA examiner rendered negative nexus opinions as to the issues of erectile dysfunction and hypertension to include the question of aggravation; however, the examiner again failed to address the Veteran's contentions of direct service connection.

Thus, there remain questions as to current etiology of the claimed sleep apnea, erectile dysfunction, and hypertension, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claims for service connection for sleep apnea, erectile dysfunction, and hypertension currently on appeal, and further that medical opinions in this regard are warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

With respect to the claim of entitlement to service connection for a psychiatric disability to include PTSD, the Veteran was afforded a VA psychological examination in October 2010 at which time the examiner noted the Veteran's report that while he was stationed in Saigon in July 1965 there was an explosion and he helped to recover body parts.  The October 2010 VA examiner concluded that the Veteran does not meet the DSM-IV criteria for any Axis I disorder.  Critically, however, the Veteran subsequently submitted an October 2012 letter from his Vet Center treatment provider who opined that the Veteran's psychological symptoms are "consistent with that of other individuals diagnosed with PTSD."  The Vet Center treatment provider also described the Veteran's claimed stressors including fear of hostile military activity.  Accordingly, this newly added evidence raises questions of diagnosis and nexus with respect to the claimed psychiatric disability.  See Colvin, supra.  The Board therefore finds that this issue must be remanded in order to afford the Veteran with another VA psychological examination to address these outstanding questions.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Board additionally notes that the October 2012 Vet Center letter indicated that the Veteran had presented at the Vet Center for treatment in September 2012.  As the Veteran's Vet Center treatment records are not contained in the claims file, upon remand, VA should seek authorization from the Veteran to obtain the outstanding treatment records from the identified provider.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since August 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including the Veteran's Vet Center treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an addendum opinion addressing the etiology of diagnosed skin disability, sleep apnea, COPD, hiatal hernia with GERD and Barrett's esophagus, erectile dysfunction, and hypertension based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the physician designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.
If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed skin disability, sleep apnea, COPD, hiatal hernia with GERD and Barrett's esophagus, erectile dysfunction, and hypertension, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease to include presumed herbicide exposure in the Republic of Vietnam; or, if not, 

(b) was caused OR is or has been aggravated by service-connected disability-in particular, diabetes mellitus, type II.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  In addition, schedule the Veteran for VA examinations to determine the nature and etiology of the diagnosed headaches, as well as the claimed dizziness and tendonitis.  The claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner(s) should elicit from the Veteran a detailed account of any instances of in-service and post-military headache, dizziness, and tendonitis symptomatology.

(a)  The examiner(s) should indicate whether the Veteran suffers from vertigo or some other disability manifested by dizziness.  The examiner(s) should also indicate whether the Veteran is diagnosed with tendonitis or any other degenerative joint disease to include arthritis.
(b)  With respect to any diagnosed disability manifested by dizziness and tendonitis or diagnosed degenerative joint disease, as well as the diagnosed headaches, the examiner(s) should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(i) had its onset in service or is otherwise medically related to in-service injury or disease to include presumed herbicide exposure in the Republic of Vietnam; or, if not, 

(ii) was caused OR is or has been aggravated by service-connected disability-in particular, diabetes mellitus, type II.

If aggravation by service-connected disability is found, the examiner(s) should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner(s) must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner(s) should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner(s) is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner(s) should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Then, refer the VA claims file to a mental health professional with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Does the Veteran have an acquired psychiatric disorder to include PTSD?

(b)  Is it at least as likely as not that the Veteran's acquired psychiatric disorder, to include PTSD, had its onset in service or is otherwise the result of a disease or injury in service, to include the Veteran's confirmed service in the Republic of Vietnam? 

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


